Case 4:17-cv-13423-LVP-APP ECF No. 53 filed 09/02/20         PageID.604     Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TERI A. JORDAN, as Personal
Representative of the Estate of
Gerald E. Childress,

             Plaintiff,
                                                     Civil Case No. 17-13423
v.                                                   Honorable Linda V. Parker

NATIONAL INDEMNITY
COMPANY,

          Defendant.
___________________________________/

OPINION AND ORDER GRANTING PLAINTIFF’S AMENDED MOTION
    FOR APPROVAL OF SETTLEMENT AND DISTRIBUTION OF
                SETTLEMENT PROCEEDS

      On October 20, 2017, Gerald Childress filed this lawsuit against Progressive

Michigan Insurance Company (“Progressive”), seeking no fault insurance benefits

for injuries sustained in an October 20, 2016 motor vehicle accident. Mr.

Childress filed an Amended Complaint three days later, adding Defendant National

Indemnity Company (“National”) as a defendant. (ECF No. 3.) The Amended

Complaint no longer identified Progressive as a defendant, and thus it was

dismissed as a party. Shortly thereafter, Mr. Childress passed away and Jasmine

Dallas, the Personal Representative of his estate, was substituted as the plaintiff.
Case 4:17-cv-13423-LVP-APP ECF No. 53 filed 09/02/20          PageID.605    Page 2 of 4




(ECF No. 16.) Teri A. Jordan subsequently was substituted as the Personal

Representative of Mr. Childress’ estate. (ECF No. 47-11.)

      On November 29, 2018, the Court referred the matter to Magistrate Judge

Anthony P. Patti for a settlement conference. (ECF No. 27.) Between June 19,

2019 and July 6, 2020, Magistrate Judge Patti met multiple times with the parties

and diligently worked toward a resolution of the matter. Due to Magistrate Judge

Patti’s efforts, a settlement was reached on July 6, 2020, and a motion to approve

the settlement and the distribution of the settlement proceeds is now pending

before the Court. (ECF No. 47.)

      On August 10, 2020, the Court issued a notice indicating that the motion

would be decided without oral argument. (ECF No. 50.) The Court further

instructed that any objections to the motion, including the distribution of the

settlement proceeds must be filed within fourteen days of the notice. (Id.) The

only objection was received from National Indemnity Company. (ECF No. 51.)

National Indemnity does not object to the settlement or the distribution of the

settlement proceeds, but only seeks language in any approval order making clear

that its payment of the agreed settlement amount ($180,000.00) ends any and all

further obligation on its part as to claims relating to Mr. Childress or arising out of

the October 20, 2016 motor vehicle accident. (Id.) Plaintiff responded to National

Indemnity’s objections, indicating that she “understands and acknowledges that

                                           2
Case 4:17-cv-13423-LVP-APP ECF No. 53 filed 09/02/20         PageID.606    Page 3 of 4




this settlement is a full and final settlement of any and all claims, whether

identified or not identified, arising from the collision and Mr. Childress’ death.

(ECF No. 52 at Pg ID 595.) Plaintiff further indicates that she is “open to any

language that expresses [this] clearly ….” (Id. at Pg ID 596.)

      The Court has reviewed the parties’ settlement agreement and the proposed

division of the settlement proceeds. Plaintiff’s submission suggests that, aside

from litigation expenses incurred by Plaintiff’s counsel (which will be paid in full

and include probate bills), the individual and family who provided attendant care

and replacement services to Mr. Childress and Plaintiff’s counsel will be paid

73.3% of what they are owed. (ECF No. 47-6.) Plaintiff has provided affidavits

from the attendant care and replacement services providers, indicating that they

have agreed to reduce the sum of their claims to the amounts set forth in the

proposed distribution of proceeds. (ECF No. 52-1 at Pg ID 600; ECF No. 52-2 at

Pg ID 603.) The Court finds this to be a fair and reasonable resolution of this

matter and designates Plaintiff as the proper payee for the settlement proceeds at

this time.

      In exchange for National Indemnity’s agreement to pay Plaintiff

$180,000.00, Plaintiff has agreed to release National Indemnity from any future

liability, whether known or unknown, related to Mr. Childress or arising from the

October 20, 2016 motor vehicle accident.

                                          3
Case 4:17-cv-13423-LVP-APP ECF No. 53 filed 09/02/20         PageID.607    Page 4 of 4




      Accordingly,

      IT IS ORDERED that Plaintiff’s Amended Motion for Approval of

Settlement and Distribution of Settlement Proceeds (ECF No. 47) is GRANTED;

      IT IS FURTHER ORDERED that Plaintiff is designated as the proper

payee for the settlement proceeds ($180,000.00) and, upon receiving those

proceeds, shall distribute them as set forth in the proposed distribution plan;

      IT IS FURTHER ORDERED that within seven (7) days of this Opinion

and Order, Plaintiff shall execute the Release attached as Exhibit A to Defendant’s

objections and the release is adopted and incorporated-by-reference into this

Opinion and Order as if fully stated herein.

      IT IS FURTHER ORDERED that this Court will not retain jurisdiction

over this matter and it is CLOSED.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: September 2, 2020




                                          4
